El Juez Presidente Señor Del Tobo emitió
la opinión del tribunal.
Éste es un pleito sobre reivindicación. En la demanda se alega que el demandante es dueño de una finca de siete cuer-das setenta y cinco céntimos, situada en Hato Abajo de Are-cibo; que Francisca Gómez, causante de los demandados, era dueña de otra finca colindante de diecinueve cuerdas, con 2,447 metros 79 centímetros; que en septiembre de 1932, el demandante y Francisca Gómez, de mutuo acuerdo, procedie-*201ron a deslindar sns dichas fincas utilizando los servicios del agrimensor Arturo Puig, practicándose la mensura, recti-ficándose los linderos y quedando en posesión cada parte de sus fincas como fueron deslindadas; que fallecida Francisca Gómez, sus herederos los demandados entraron en posesión de la finca de su causante y se apropiaron sin el consenti-miento y con la oposición del demandante de una faja de te-rreno del demandante de 72 metros 10 centímetros de frente por 46 metros 46 centímetros de fondo en lindes por el norte con una calle, por el sur y este con terrenos de los deman-dados y por el oeste con finca de José Matienzo, y que re-queridos al efecto los demandados se han negado a entre-garle la faja, causándole con ello perjuicios por la suma de mil dólares.
Los demandados contestaron negando general y específi-camente los hechos de la demanda y alegando como defensas que el demandante no es el solo dueño' de la finca de siete cuerdas setenta y cinco céntimos; que su causante ni ellos verificaron deslinde ni convenio alguno con el demandante en relación con las fincas de que se trata; que la finca de diecinueve cuerdas con 2,447 metros 79 centímetros fué he-redada por los demandados y otras personas sin que esas otras personas hayan sido traídas al pleito; que la faja que se pretende reivindicar forma parte de dicha finca y ha es-tado siempre en la posesión de los demandados y de su cau-sante como dueños de la misma, quieta, pacífica y continua-damente, y que invocan en su favor lo dispuesto en el ar-tículo 1863 en relación con el 1859 del Código Civil.
Trabada así la contienda, fué el pleito a juicio. Ambas partes practicaron prueba, dictando la corte sentencia en contra de los demandados declarando que la parcela recla-mada por el demandante es de su propiedad y por tanto que los demandados deben dejarla a su libre disposición y pagar las costas del litigio incluyendo cien dólares para honorarios de abogado.
*202 Los demandados apelaron para ante este Tribunal, señalando ocho errores. Sólo tendremos que resolver el séptimo para revocar la sentencia. Se refiere al cometido pol-la corte sentenciadora al apreciar la prueba.
Ésta consistió en una escritura, un plano y las declara-ciones del demandante y de los agrimensores Arturo Puig, José R. Lacomba y Ramón G-elábert, por la parte actora, y en un plano, varios documentos y algunos testigos por parte' de los demandados.
Apreciándola la corte sentenciadora, en su opinión y sen-tencia, se expresó así:
“Para el 1932 Francisca Gómez era dueña de una finca que co-linda por el norte con otra del demandante Antonio Marques Arbona. Debido al sitio donde radican ambas propiedades, cerca de la ciudad, son propias para dedicarlas a urbanización, estando la vía férrea si-tuada hacia el este y la carretera por el norte, donde también tiene' pequeña parte el municipio.
“Con el propósito de determinar la eolindancia correcta de ambas fincas y de fijar la extensión exacta de una calle que se dejó entre ambas urbanizaciones, y que corre por la parte norte de la parcela que era de Francisca Gómez, acordaron practicar un deslinde que hizo el agrimensor Puig, persona veraz quien declaró en el juicio. El plano presentado por el demandante en relación con tal declaración,, además de lo declarado por Marques, explica en substancia lo que se-llevó a efecto con el deslinde, y el beneficio que obtuvieron ambas urbanizaciones.
“Tomando como base el título del demandante, o sea midiendo-desde la carretera hacia el sur, se llegó a la conclusión de que a Marques le faltaban un buen número de metros cuadrados.
“Él dejó 721 metros de su terreno para la mitad de la calle, y toda vez que la señora Francisca Gómez se beneficiaba de toda la calle, con terreno que no era de su propiedad, tuvieron que extender el lí-mite de la finca de Marques hacia el sur, para compensar la mensura, tomando un pequeño cuadro de 72 X 46 metros en la esquina noroeste de la parcela de Francisca Gómez. Así quedaron las cosas estable-ciéndose la nueva posesión respectiva de conformidad con el deslinde-efectuado.
“Posteriormente a ese deslinde falleció Francisca Gómez y ahora los demandados que son herederos de ella, se niegan a respetar lo re-*203conocido por sn cansante y detentan con actos la posesión del referid» cnadro qne se describe en el hecho sexto de la demanda.
“Los demandados insisten en qne Francisca Gómez no realizó-convenio formal alguno con Marques sobre el deslinde. Estamos con-vencidos por la prueba que aunque la señora Gómez no hubiese estado personalmente en el terreno durante el acto del deslinde, lo autorizó y aceptó expresamente y estuvo representada por persona designada por ella al efecto. Todo demuestra que se actuó de buena fe y cual-quier punto técnico omitido no debe ser obstáculo para respetar una-situación de hecho -que benefició a la finca de Francisca Gómez, pues-no hay duda alguna que la calle al norte de la parcela es de un gran valor para la urbanización y que valía la pena el reconocer que la finca de Marques se extienda tomando el cuadro objeto de la contro-versia, pues Marques también sacrificaba un buen número de metros cuadrados para dar-realidad a la calle, en forma estable.
“No era indispensable hacer escritura pública del resultado del deslinde. Los puntos variaron algo, pero el deslinde se hizo do acuerdo con la documentación y Marques no obtuvo por la mensura,, más terreno del que tenía, según su título. En los deslindes siempre se establecen algunas variaciones para compensar, el terreno que falta, pero el título sigue siendo el mismo dela escritura original. El plano-levantado viene <a ser un complemento de la titulación y los puntos, señalan la posesión.”
Hemos examinado cuidadosamente toda la evidencia apor-tada y a nuestro juicio- no justifica las conclusiones a que-llegó la corte sentenciadora. No- hay prueba suficiente de que la causante de los demandados estuviera conforme en entregar al demandante y decidiera entregarle como resul-tado de un deslinde la parcela que éste reclama a sus here-deros. A lo sumo puede concluirse que habiendo surgido diferencias entre los dueños de las fincas colindantes a con-secuencia de la construcción de una calle, estuvieron confor-mes en principio en la práctica de una mensura de las mis-mas con el propósito de zanjarlas, pero ello por sí solo no quiere decir que se llegara a acuerdo alguno concreto y de-finitivo sobre entrega de determinada porción de terreno.
Dentro del título del demandante no está incluida la par-cela reclamada. La escritura sólo demuestra que el deman-*204dante adquirió una finca de siete cuerdas setenta y cinco cén-timos en lindes por el norte con la carretera de Arecibo a Hatillo y con la de Arecibo a Lares, en construcción, por el oeste con Eduardo Rosso y solar del Municipio de Arecibo, por el sur con el resto del predio principal del que se se-gregó la finca y por el este con Manuel Olmo y la American Railroad Company, mientras que la parcela linda por el norte con una calle, por el sur y este con terrenos de los de-mandos y por el oeste con José Matienzo. Para poder ins-cribir esa parcela en el registro- a favor del demandante, se necesitaría una titulación especial.
Y .ello surge con-mayor claridad, aún del plano presen-tado por el propio demandante. No se trata de variación en las colindancias, si que de un gran solar al otro lado de una calle dentro de la finca de los demandados, de una parcela individual, separada y distinta de la finca del demandante.
Para resolver .que el demandante se convirtió en dueño de esa parcela se necesita prueba de su trasmisión de igual naturaleza que la exigida para la adquisición de cualquier propiedad inmueble. No hubo escritura pública. No hubo pacto alguno privado por escrito. Sólo se aporta prueba de nn convenio oral que para que fuera suficiente tendría que ■ser clara, concreta y terminante, y no lo fué. Veámoslo.
Como ya indicamos, el propio demandante declaró en el juicio. Contestando a su abogado dijo que con motivo de la ■construcción de una calle le cogieron parte de su finca hacia el norte. Se quejó a Francisca Gómez, dueña de la finca co-lindante, y “se acordó deslindar la finca, la parcela mía, y se nombraron dos agrimensores.” El nombrado por él fué Puig. La señora Gómez nombró a Marrero para que la re-presentara y al agrimensor Lacomba. “Se convino que una vez deslindada la parcela que tenía, que le faltó una canti-dad de metros me lo darían en la parte sur de la misma par-cela, junto con un convenio que se hizo, para que mañana que se abriera la calle la proporción que cogiera frente a la *205misma parcela que ellos tenían quedara la calle por el me-dio y era compensado con metros de la parcela que faltaba, y se deslindó y se cercó.”
Repreguntado contestó que fué a casa de la señora Gó-mez con su abogado Lens; que ella encargó a Marrero para que se entendiera en el asunto; que lo sabe porque vió a Marrero en unión del agrimensor y estuvieron viendo la me-dida y parece que era el hombre en quien tenía confianza; que no volvió a hablar con ella; que no sabe en qué queda ella después; que se midió su finca faltando como tres cua-dros ; que le entregaron la parcela de acuerdo con el plano; que le parece que fué el señor Marrero; que es de suponer que Marrero tuviera poder de doña Paca; que el convenio-fué con los agrimensores; que no fué directamente con doña Paca.
Intervino su abogado señor Lens, y contestó como sigue:
“P. Fíjese en. lo que le pregunta. Cuando habló con ella, ¿qué convinieron? R. Deslindar. P. ¿Y qué más? R. Después que ha-blé con ella fué con los encargados. ... P. ¿Usted convino con ella? R. Que se deslindara. P. ¿Y si faltaba? R. Que entregaría en una parcela. Convine con ella que entregaría la diferencia. P. Fué lo que estipularon directamente. Cuando se refiere a entregar, ¿se refiere al sitio? R. Sí, señor. P. ¿Pero el convenio fué con ella?’ R. Una vez que se hiciera el deslinde, que hubiera una diferencia estaba conforme que se arreglara la parcela que faltara. P.¿Qué? R. Que se entregara. P. ¿A quién? R. A mí. P. ¿Y entonces se-le entregó esa parcela? R. Sí, señor, que apreciaron los agrimen-sores. ” .
Repreguntado de nuevo, declaró:
“P. ¿Convino en entregar esa misma parcela? R. Convino que si había una diferencia ella estaba conforme. P. ¿Se arreglaría por Marrero? R. La determinaron los agrimensores. P. ¿No llegó el convenio sobre cantidad y sitio? R. Sí, señor, al sitio y que faltaba. P. ¿ En qué sitio se la iban a dar ? R. Al compás de la parcela mía. P. ¿Ella se lo dijo? R. Convinimos eso. P. ¿Verdad que no con-vino con ella más que el deslinde? R. La reclamación mía fué que me faltaba terreno.”
*206Bastaría esa sola declaración del propio demandante para sostener lo qne dijimos en relación con la insuficiencia de la prueba, pero veamos lo que declararon los demás testigos.
El agrimensor Puig, la persona veraz a que se refirió la corte, dijo que encargado por el demandante midió su finca, .interviniendo Nicomedes Marrero en representación de la “viuda de Fio rito,” la causante de los demandados, que mi-dió luego la finca de dicha causante acompañado del agri-.mensor Lacomba representando a la viuda, encontrando La-comba 19.76 cuerdas y él 19.80, más o menos lo que dice el título; que a la finca del demandante le faltaban setenta y siete céntimos de cuerda y para compensar la falta segregó la parcela en la finca de la viuda que marea el plano, con la conformidad de Marrero; la viuda no estuvo presente en el deslinde; él fué a su casa dos veces con un individuo que lo acompañaba en sus trabajos y que lamenta que haya muerto, •conviniendo en cederle en su finca lo que faltaba. La decla-ración es confusa en cuanto a si la falta se debía o no al te-rreno dedicado a calle.
El agrimensor Lacomba negó que remidiera la finca en representación de la causante de los demandados y dijo que lo hizo a invitación del señor Puig por ser él quien la había medido anteriormente, y que se encontró que la finca tenía la cabida que marcaba el título. Insistió en que no fué au-torizado por la dicha causante de los demandados para in-tervenir en el deslinde ni menos para ceder terreno alguno. El testigo figura en la prueba del demandante. Sin embargo parece justo aclarar que al final de su declaración el abo-gado del demandante le preguntó y el testigo contestó como .sigue:
“P. ¿Por quién fué citado para venir a la corte? R. Me citó la •corte. P. ¿Como testigo de quién? R. De la mensura que practi-qué con estos señores.”
Por último el tercer agrimensor Gelabert dijo que el de-mandante lo llamó “para que midiera la parcela de terreno *207que tenía allí debido a qne tenía información de que ciertos puntos habían sido removidos, y al efectuar .el deslinde en-contré que faltaban alrededor de unos sesenta y siete cénti-mos de cuerda, y le informé a don Antonio Marques y no in-tervine en nada más.” Luego dijo que Lacomba había in-tervenido en representación de “la otra parte.”
Con esa prueba no es posible, repetimos, declarar al de-mandante dueño de la parcela en cuestión. Sólo en la decla-ración de Puig hay algo que tiende a conectar personalmente a la señora Gómez con la cesión de la parcela después del deslinde y es tan impreciso que no proporciona al juzgador la base sólida que se necesita para declarar probada una trasmisión del dominio de una propiedad inmueble.
Llama la atención que si la última conversación del agri-mensor Puig con la señora Gómez tuvo lugar después de practicado el deslinde y elegida y marcada la parcela en el plano levantado, el agrimensor no recogiera la conformidad de la señora Gómez al pie del plano, que es lo menos que suele hacerse en tales casos.
Eso en cuanto a la prueba de la parte demandante exa-minada por sí sola. De la de los demandados, sólo nos re-feriremos al testimonio de Marrero. En lo pertinente, dijo:
“P. ¿Conoció a doña Francisca Gómez viuda de Oliveras? R. Sí, señor.P. ¿Alguna vez tuvo que ver con alguna mensura de la ñuca de ella hecha por Arturo Puig? R. Quien la hizo fué con Lacomba. P. ¿Junto con don Arturo Puig o no? R. Mandó a ha-blar un agrimensor y hablé al agrimensor Lacomba. ... P. ¿Qué tuvo que ver Lacomba con Arturo Puig después ? R. Don Arturo . . . P. ¿ Qué tuvo que ver don Arturo con referencia a esa finca de doña Paca después de mandar a medir los terrenos? R. El agrimensor midió. P. ¿Quién? R. Lacomba, y decía que estaba exacta la men-sura, y esa fué la palabra que le dijo a Lens.”
“P. ¿En alguna oportunidad usted ha cedido algo a nombre de doña Paca Gómez a don Antonio Marques de Arecibo? R. No, señor P. ¿Nunca? R. No, señor. P. ¿Nunca ha tenido relaciones de man-dante y mandatario de esa señora? R. No, señor. P. ¿Qué era de ella? R. Pariente. P. ¿Iba a la casa de ella? R. Iba así a cu-*208rarla, porque estaba medio mala. P. ¿No es cierto que nunca baya hecho cesión de sus terrenos en ninguna forma? R. No, señor. P. ¿Está seguro? R. Sí, señor.”

Debe revocarse la sentencia apelada y dictarse otra de-clarando la demanda sin lugar con las costas al demandante incluyendo doscientos dólares de honorarios de abogado.